[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 09-10845                ELEVENTH CIRCUIT
                                                             AUGUST 27, 2009
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                 CLERK

                      D. C. Docket No. 08-00206-CR-CG

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

TARAS LAFRANCE EDWARDS,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                              (August 27, 2009)

Before BIRCH, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     Taras LaFrance Edwards appeals his convictions for possession with intent
to distribute crack cocaine, in violation of 21 U.S.C. § 841(a)(1), and possession of

a firearm by a convicted felon, in violation of 18 U.S.C. § 992(g)(1). Edwards

contends that the district court should have granted his motion to suppress because

authorities exceeded the scope of a search warrant. We find no error and AFFIRM.

                                     I. BACKGROUND

      In June 2008, a grand jury in the Southern District of Alabama indicted

Edwards for: (1) possession with intent to distribute approximately 59.7 grams of

crack cocaine, (2) possession with intent to distribute approximately 194.4 grams

of cocaine, (3) and possession of a firearm by a convicted felon. Doc. 6 at 1-2.1

      At a pre-trial hearing on Edwards’ motion to suppress, Deputy Maurice

Fitch of the Choctaw County Sheriff’s Department testified that on 24 February

2008, he responded to a complaint from Pearly Reed that her dog had been shot by

a neighbor. Doc. 102 at 4, 5, 8. The dog had crawled under Reed’s house by the

time Deputy Fitch arrived. Id. at 23. A trail of blood snaked along the driveway of

Reed’s home. Id. at 23, 41. Although Deputy Fitch could see the dog’s leg

quivering, he was unable to reach the dog or inspect the wound.2 Id. at 23, 41-42.

Reed stated she heard a loud boom and then saw her bleeding dog cross the road.



      1
          Record citations correspond to the district court’s docket numbers.
      2
          The dog survived the incident but suffered permanent injuries. Id. at 24.

                                                 2
Id. at 5, 23. Based on the wound’s size, Reed believed a large caliber weapon had

been used, although she did not know for certain. Id. at 16, 23. Reed called

Edwards, her neighbor, and spoke with his mother. Id. at 7. Shortly thereafter,

Edwards told Reed that the dog tried to bite him, he was sorry, and he would buy

her another dog. Id. at 7-8. Edwards did not specifically admit that he shot the

dog. Id. at 8.

      Deputy Fitch ran a records check on Edwards and discovered that he was a

convicted felon for the offense of unlawful distribution of a controlled substance.

Id. at 15. He then presented the following application and affidavit for a search

warrant:

              On 02/25/2008, I received a complaint that on 02/24/2008
      Taras Edwards shot a neighbors [sic] dog with a firearm. Mr. Taras
      [sic] is a convicted felon for the charge of Unlawful Distribution of a
      Controlled Substance. Since Mr. Taras is a convicted felon he is
      forbidden from possessing firearms or ammunition. I have received
      numerous complaints of narcotics activity occurring at this location.
      Mr. Taras also has an outstanding warrant with the Lauderdale
      County, Mississippi Sheriff’s Office for Probation Violation for
      Receiving Stolen Property. According to the complainant, Mr. Taras
      admitted that he shot the dog.

            Premises to be searched includes residence, curtilage, all
      outbuildings, structures, parcels, packages, and vehicles whether
      locked or unlocked and all persons on the premises.


Doc. 29-2 at 1. The warrant application included an attachment listing the items to



                                          3
be searched for and seized, including all records, currency, photographs, and

paraphernalia relating to drug dealing; safes and strong boxes; false identification;

firearms; and controlled substances. Id. at 2-3. The issuing judge studied the

affidavit and questioned Deputy Fitch as to probable cause for the warrant. Doc.

102 at 28. Deputy Fitch relayed the details of the shooting incident and the

credible nature of Reed based on his past interactions with her. Id. at 39-41.

       Deputy Fitch testified at the suppression hearing that the purpose of the

search warrant was to uncover firearms, not drugs. Id. at 30, 38. As Deputy Fitch

did not know what type of weapon had been used to shoot Reed’s dog, he did not

rule out any type of firearm. Id. at 16. He was thus searching for rifles as well as

handguns. Id. Deputy Fitch knew that illegal firearms and narcotics are often

connected, and he was prepared to seize anything illegal that he found during the

execution of the search warrant. Id. at 39. The attached list of items to be seized

was a standard form used by the Sheriff’s Office. Id.

       When the warrant was executed, officers found shotgun and handgun

ammunition, a 12-gauge shotgun, and a small quantity of marijuana. Id. at 16-18,

20. At some point, the officers discovered a safe,3 which Deputy Fitch described



       3
          Deputy Fitch testified at the suppression hearing that the safe was found in a van. See
id. at 44. At trial, however, Deputy Fitch testified that the safe was found nailed to the floor
underneath a bathroom cabinet. See Doc. 96 at 57 .

                                                 4
as ten to fifteen inches wide, six to seven inches high, and ten inches deep. Id. at

43. In Deputy Fitch’s opinion, the safe was large enough to hold a handgun. Id. at

19. The officers decided to open the safe because they had not yet recovered a

handgun matching the ammunition previously found in the residence. Id. at 48.

Prying open the safe, the officers discovered a significant quantity of crack cocaine

concealed in two socks. Id. at 43-44. Concealed in a third sock was a bulk roll of

cash totaling $19,367. Id. at 19, 44. According to Deputy Fitch, the socks were

large enough to conceal a small caliber handgun. Id. at 46. Deputy Fitch did not

believe a gun was actually concealed inside the socks, though he nevertheless

suspected that they could contain a handgun. Id. at 46, 48. Edwards, who was

absent during the search, returned home after the warrant was executed and

admitted to an officer that he had shot Reed’s dog. Id. at 24, 42-43.

      The district court determined that “the search was only good as to looking

for firearms.” Id. at 63. Having viewed the photographs of the safe and socks, the

district court found that both the safe and socks were large enough to house a small

firearm. Id. at 64. Consequently, the court denied the motion to suppress on

grounds that the items in the safe were found by “inevitable discovery.” Id.

      Edwards was convicted and sentenced to concurrent terms of 300 months of

imprisonment for possession with intent to distribute crack cocaine and 120



                                           5
months of imprisonment for being a felon in possession of a firearm, to be

followed by 10 years of supervised release. Doc. 76 at 1-3. The government

dismissed the charge of possession with intent to distribute cocaine. Id. at 1.

      On appeal, Edwards argues that the trial court erred in not suppressing the

cocaine and cash found in the locked safe. Edwards submits that the search

warrant only authorized the search and seizure of firearms. In particular, Edwards

maintains the officers should only have been looking for large caliber weapons

based on the dog’s wound. There was nothing about the safe indicating that it

contained a large weapon or any type of firearm. Moreover, Edwards asserts that a

shotgun had already been found. As there was nothing to justify opening the safe,

Edwards contends the officers exceeded the scope of their warrant by performing a

general, exploratory search.

                                  II. DISCUSSION

      A district court’s denial of a motion to suppress is a mixed question of law

and fact. See United States v. Bennett, 555 F.3d 962, 964 (11th Cir. 2009) (per

curiam), petition for cert. filed, (U.S. Apr. 21, 2009) (No. 08-10038). We review

the district court’s factual findings only for clear error, viewing all facts in favor of

the government as the prevailing party. See id. at 965. The district court’s

application of the law to those facts is reviewed de novo. See id. at 964.



                                            6
      The Fourth Amendment to the United States Constitution requires that a

search warrant “‘particularly describ[e] the place to be searched, and the persons or

things to be seized’” in order to guard against “general, exploratory searches.”

United States v. Khanani, 502 F.3d 1281, 1289 (11th Cir. 2007). Any seizure

resulting from a search that exceeds the scope of a warrant is thus unconstitutional.

See United States v. Jackson, 120 F.3d 1226, 1228 (11th Cir. 1997) (per curiam).

The scope of the search generally includes any area where the item in question may

be found, even if the search requires “separate acts of entry or opening.” United

States v. Martinez, 949 F.2d 1117, 1120 (11th Cir. 1992). In Jackson, for example,

we concluded that officers did not exceed a search warrant for cocaine when they

opened a closet door and found a firearm instead of drugs. See Jackson, 120 F.3d

at 1229. Similarly, government agents are authorized to break open locked

containers which may contain objects described in the warrant. See United States

v. Gonzalez, 940 F.2d 1413, 1420 (11th Cir. 1991) (search of locked briefcase in

defendant’s home fell within scope of search warrant for documents and currency);

United States v. Morris, 647 F.2d 568, 572-73 (5th Cir. Unit B 1981) (search of

locked jewelry box authorized by warrant to search defendant’s home for proceeds

of bank robbery).

      Here, Edwards does not dispute that the officers were authorized by the



                                          7
search warrant to look for firearms. Even assuming the officers had recovered a

shotgun prior to opening the safe, it was permissible for them to continue to search

for other firearms. See Jackson, 120 F.3d at 1229 (“Although [the officers] had

located some cocaine in the bathroom, it was within the scope of the warrant to

continue the search.”). Furthermore, the officers’ search was not limited to large

caliber weapons. Deputy Fitch specifically testified that he was searching for rifles

and handguns alike because he could not ascertain what type of weapon had

injured Reed’s dog. Deputy Fitch believed the safe could have contained a small

handgun and the district court agreed. Based on our review of the record, this

factual finding is not clearly erroneous. The officers were therefore authorized to

open the safe in their search for firearms and seize the cocaine and cash found

inside. See id.; Gonzalez, 940 F.2d at 1420.

                               III. CONCLUSION

      The district court correctly denied Edwards’ motion to suppress. As the

district court found, the safe was large enough to contain a small firearm.

Consequently, the officers did not exceed the scope of the warrant by searching the

safe and seizing the contraband found therein. We thus AFFIRM Edwards’

convictions.

      AFFIRMED.



                                          8